Title: From Thomas Jefferson to John Rush, 26 October 1804
From: Jefferson, Thomas
To: Rush, John


               
                  Washington Oct. 26. 04.
               
               Th: Jefferson presents his salutations to Dr. John Rush and his thanks for the tract sent him on the elements of life which he shall read in the first leisure moment with attention & pleasure. the subject is one of the most curious & interesting which can occupy the mind, and he percieves it is treated with that freedom which alone can promise sound result.
            